Citation Nr: 0903934	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided on November 15, 2005, at Norman 
Regional Hospital in Norman, Oklahoma.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma, which denied the benefits sought on 
appeal.  The veteran's guardian, his sister, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service-connected for paranoid 
schizophrenia psychosis (rated as 100 percent disabling) and 
neurosis, impaired hearing, and an ear infection (each rated 
as noncompensably disabling).

3.  The veteran received private medical care for abdominal 
pain at Norman Regional Hospital in Norman, Oklahoma, on 
November 15, 2005.  He was discharged that same day.

4.  Payment or reimbursement of the cost of the private 
medical care received on November 15, 2005, was not 
authorized in advance by VA.

5.  A VA facility was feasibly available at the time of the 
private medical care on November 15, 2005.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Norman Regional Hospital in Norman, 
Oklahoma, on November 15, 2005, have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000, 17.1001, 17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the veteran with notice prior to the initial decision 
in March 2006.  Nevertheless, the RO did send the veteran a 
letter in November 2006, which informed him about the 
division of responsibilities in obtaining the evidence.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
a statement of the case (SOC).  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and his guardian has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code.  The law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
payment or reimbursement of medical expenses.  

The Board notes that the relevant and probative evidence 
consists of evidence regarding the veteran's entitlement to 
reimbursement or payment of the cost of private medical care.  
That evidence, including the veteran's private medical 
records, is associated with the claims file.  Moreover, the 
veteran and his guardian have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review. 

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the veteran and his 
guardian had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Simply put, the record is 
complete regarding the claim for reimbursement or payment of 
the cost of private medical care and that matter is ready for 
appellate review.  

In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence, and this 
case does not turn on a medical question for which an opinion 
would be necessary.


Law and Analysis

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  

The Veterans Millennium Health Care and Benefits Act were 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the veteran has to satisfy all of the following 
conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002. 

Under 38 U.S.C.A. § 1728, the law provides that, to the 
extent allowable, payment or reimbursement of the expenses of 
care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed, under the 
following circumstances:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; (2) 
For nonservice- connected disabilities associated with 
and held to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in nature, 
resulting from a service- connected disability;(4) For 
any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.48(j); 
and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  

The Board will consider and apply the amended version of 
38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

At the outset, the Board notes that the veteran and his 
guardian have not alleged that VA contracted with Norman 
Regional Hospital for his medical treatment, and there is no 
indication that VA authorization was obtained prior to this 
particular admission, or within 72 hours thereafter, for the 
medical services provided to the veteran for which he is now 
seeking payment or reimbursement.  Accordingly, the Board 
finds that prior authorization for the private medical 
treatment received on November 15, 2005, was not obtained.  
Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA. 


38 U.S.C.A. § 1728

The Board notes that service connection has been established 
for paranoid schizophrenia psychosis (rated as 100 percent 
disabling) and neurosis, impaired hearing, and an ear 
infection (each rated as noncompensably disabling).  His 
treatment at Norman Regional Hospital in November 2005 was 
not for a service-connected disability.  Rather, he was 
treated for abdominal pain subsequently diagnosed as 
diarrhea, abdominal pain, urinary tract infection, and a 
ventral hernia.  Consequently, the treatment was also not for 
a non-service-connected disability having aggravated a 
service-connected disability.  Additionally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  Notwithstanding the foregoing, the 
Board notes that the veteran's 100 percent disability rating 
for schizophrenia psychosis with additional special monthly 
compensation based on the need for regular aid and 
attendance.  Thus, the veteran has total disability permanent 
in nature resulting from a service-connected disability.  
Accordingly, the Board concludes that the veteran has meet 
the requirements under 38 C.F.R. § 17.120(a).

However, the provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  

Notwithstanding the foregoing, reimbursement for unauthorized 
medical expenses under the provisions of 38 U.S.C.A. § 1728 
requires that no Federal or VA facilities were feasibly 
available and or that an attempt to use them before hand 
would not have been considered reasonable, sound, wise, or 
practicable, or treatment would have been refused.  
"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  

In this case, the evidence of record establishes that a VA 
medical facility was feasibly available to provide the 
veteran with medical treatment on November 15, 2005.  The 
veteran's guardian has contended that he needed immediate 
medical attention well after hours and that there was no 
driver available to transport him to the VA Medical Center in 
Oklahoma City, Oklahoma.  She also indicated that she is 86 
years old, lives 42 miles away, and did not feel able to 
transport him to the VA Medical Center herself.  The 
paramedics listed the destination reason as most accessible 
receiving facility.

Nevertheless, a VA physician reviewed the evidence of record 
and indicated that the veteran lived 20 miles away from the 
VA Medical Center in Oklahoma City, Oklahoma.  The physician 
stated that a VA facility was available and was not on divert 
status at the time of the private medical treatment at issue.  

Moreover, the private medical records obtained from Norman 
Regional Hospital did not indicate that VA was ever 
contacted, despite a notation referring to VA nursing home 
records.  The Board notes that no reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  38 C.F.R. § 17.130 
(2008).  As a VA medical facility was feasibly available, 
reimbursement for emergency service based on the provisions 
of 38 U.S.C.A. § 1728 is not warranted.  


38 U.S.C.A. § 1725

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Although 
certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

In this case, the medical records establish that the medical 
treatment at issue provided could have been viewed as 
emergent at the time.  A nursing note dated on November 15, 
2005, indicates that the veteran was in sudden, severe pain, 
screaming, and holding his abdomen.  The veteran's family was 
notified of his condition and informed that he needed to be 
transferred to a hospital for evaluation.  

The private medical records indicate that the veteran was 
brought to the hospital by paramedics.  He complained of 
abdominal pain and was experiencing intractable diarrhea.  It 
was also noted that he was confused and unable to sit, 
ambulate, or get out of bed without assistance.  Following a 
physical examination, he was diagnosed with diarrhea, 
abdominal pain, urinary tract infection, and a ventral 
hernia.  The veteran was prescribed antibiotics and mild pain 
medication and discharged from the hospital on the same day. 

The veteran's sister, his guardian, also indicated that she 
had received a call from the staff of the Oklahoma Veterans 
Center where he resides.  She was informed that the veteran 
was in intractable pain and needed immediate medical 
attention.

As previously noted, the veteran's treatment does not need to 
be actually proven emergent, but rather it is sufficient that 
the initial evaluation be for symptoms of sufficient severity 
that a prudent lay person would  reasonably expect that 
medical attention was necessary.  Based on the foregoing, the 
Board concludes that the veteran was treated for a condition 
of such a nature that a prudent layperson could have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  Thus, 
the provisions of 38 C.F.R. § 17.1002(b) are met.  

Nevertheless, the other pertinent inquiry in this case is, 
under 38 C.F.R. § 17.1002(c), whether a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  As indicated previously, 
the Oklahoma City, VA Medical Center was feasibly available.  

Accordingly, as the veteran does not satisfy at least one of 
the requisite criterion set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.


Conclusion

As a VA medical facility was feasibly available to provide 
the treatment in question, the Board must find that the 
veteran is not eligible to receive reimbursement for the 
reasonable value of the treatment in question under the 
provisions of either 38 U.S.C.A. § 1725 or 38 U.S.C.A. 
§ 1728.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim, and there is no 
reasonable doubt to resolve in his favor.  Accordingly, the 
veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that a VA facility was feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Norman Regional Hospital in 
Norman, Oklahoma, on November 15, 2005, is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


